MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                    FILED
regarded as precedent or cited before any                                            Jun 20 2017, 9:21 am
court except for the purpose of establishing                                             CLERK
the defense of res judicata, collateral                                              Indiana Supreme Court
                                                                                        Court of Appeals
estoppel, or the law of the case.                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kay A. Beehler                                           Curtis T. Hill, Jr.
Terre Haute, Indiana                                     Attorney General of Indiana
                                                         Laura R. Anderson
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Brock J. Mathews,                                        June 20, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         84A01-1701-CR-69
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable John T. Roach,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         84D01-1507-F5-1561



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-69 | June 20, 2017                 Page 1 of 6
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Brock J. Mathews (Mathews), appeals the trial court’s

      imposition of his previously suspended sentence following a revocation of his

      probation.


[2]   We affirm.


                                                    ISSUE
[3]   Mathews raises one issue for our review, which we restate as: Whether the trial

      court abused its discretion by ordering Mathews to serve his previously

      suspended sentence following a revocation of his probation.


                      FACTS AND PROCEDURAL HISTORY
[4]   On July 8, 2015, the State filed an Information charging Mathews with carrying

      a handgun without a license, a Level 5 felony; theft of a firearm, a Level 6

      felony; resisting law enforcement, a Level 6 felony; and carrying a handgun

      without a license, a Class A misdemeanor. On September 2, 2015, Mathews

      was evaluated and accepted for the Jail Linkage program, which he completed

      on October 21, 2015. On November 25, 2015, Mathews commenced pre-trial

      work release.


[5]   On December 16, 2015, Mathews pled guilty to Level 6 felony carrying a

      handgun without a license, in exchange for a five-year sentence with three years

      to be served on work release and two years suspended to probation. On




      Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-69 | June 20, 2017   Page 2 of 6
      January 19, 2016, the trial court imposed the sentence as agreed upon in the

      plea agreement.


[6]   On March 14, 2016, the State filed a petition to revoke direct placement in the

      work release program and/or to revoke probation alleging that Mathews went

      to work on March 3, 2016, at 3:00 a.m. and was to return at 3:00 p.m.

      However, he failed to return to his placement. On December 14, 2016, the trial

      court conducted a hearing on the State’s petition. During the hearing, Mathews

      admitted to having violated his direct placement and probation. He testified

      that he panicked and left his placement after self-medicating with

      methamphetamine to control the panic attacks he suffered after his step-mother

      had been murdered. In addition to this violation, Mathews had also committed

      two new offenses: resisting law enforcement and battery while on direct

      placement. After receiving testimony, the trial court took the matter under

      advisement, indicating that it wanted to consult with the addictions counselor

      of the Jail Linkage Program to see if the program would serve any further

      purpose given Mathews had already completed it.


[7]   On December 21, 2016, the trial court ordered Mathews to serve the previously

      suspended term in the Department of Correction (DOC). Specifically, the trial

      court ruled:

              I’m going to order you into the DOC for the balance of your
              sentence. I am going to order you into CLIFF and I am going to
              indicate that this is a mental health placement so that you can
              receive both. Once you successfully complete, I will entertain a
              motion to modify you out, either to probation, community

      Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-69 | June 20, 2017   Page 3 of 6
               corrections, some kind of modification out, so give you the last
               best chance to get a handle on this.


      (Transcript Vol. IV, p. 8).


[8]   Mathews now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[9]   “Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007). “The trial court determined the conditions of probation and may revoke

      probation if the conditions are violated.” Id. If the court finds that the person

      has violated a condition at any time before termination of the probation period,

      and the petition to revoke is filed within the probationary period, the court may

      impose one or more sanctions, including ordering execution of all or part of the

      sentence that was suspended at the time of initial sentencing. Ind. Code § 35-

      38-2-3(h). A trial court’s discretion for imposing sanctions for probation

      violations is reviewable using the abuse of discretion standard. Sanders v. State,

      825 N.E.2d 952, 956 (Ind. Ct. App. 2005), trans. denied. An abuse of discretion

      occurs where the decision is clearly against the logic and effect of the facts and

      circumstances. Prewitt, 878 N.E.2d at 188. For purposes of our review, the

      revocation of a community corrections placement is treated the same as the

      revocation of probation. Johnson v. State, 62 N.E.3d 1224, 1229 (Ind. Ct. App.

      2016).




      Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-69 | June 20, 2017   Page 4 of 6
[10]   Probation revocation is a two-step process. Sparks v. State, 983 N.E.2d 221, 224

       (Ind. Ct. App. 2013). First, the court must make a factual determination that a

       violation of a condition occurred. Id. Second, if a violation is found, the trial

       court must determine whether the violation warrants revocation of the

       probation. Id. If the probationer admits to violating probation, like here, the

       court only needs to determine whether the violation warrants revocation;

       however, the probationer must be given an opportunity to provide mitigating

       evidence suggesting that the violation does not warrant revocation. Id. If the

       trial court’s finding of a violation is supported by substantial evidence of

       probative value, then we will affirm the revocation of probation. Pierce v. State,

       44 N.E.3d 752, 755 (Ind. Ct. App. 2015). A single violation of probation is

       sufficient to permit the trial court to revoke probation. Id.


[11]   Mathews now contends that the trial court abused its discretion when it revoked

       his work release placement and imposed his entire previously suspended

       sentence after he admitted to the probation violation. Specifically, Mathews

       maintains that the trial court should have placed him in a treatment program

       for addiction and trauma-induced anxiety disorders.


[12]   While Mathews argues for the placement of a community corrections program

       to receive treatment for his addictions, the trial court did consider his request

       and placed him in the purposeful incarceration CLIFF program as a mental

       health placement. Although Mathews admitted to only one violation of failing

       to return to his work release program, he had also committed two new offenses,

       i.e., resisting law enforcement and battery. At the time the trial court ordered

       Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-69 | June 20, 2017   Page 5 of 6
       Mathews to serve the previously suspended sentence, Mathews had only 788

       days remaining on his sentence. Additionally, the trial court agreed on the

       record that once Mathews successfully completed the CLIFF program, it would

       modify him out of DOC to give him “the last best chance” to address his issues.

       (Tr. Vol. IV, p. 8).


[13]   Accordingly, after arguments and evidence had been presented, the trial court

       ordered what it considered would be the appropriate sanction given the

       circumstances. We cannot say that the trial court abused its discretion when it

       ordered Mathews to serve the balance of his previously suspended sentence.


                                             CONCLUSION
[14]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion by ordering Mathews to serve his previously suspended sentence

       following the revocation of his probation.


[15]   Affirmed.


[16]   Najam, J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-69 | June 20, 2017   Page 6 of 6